Citation Nr: 0821640	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  

A motion to advance this case on the docket due to advanced 
age was granted by the Board in December 2007.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The Board remanded the veteran's appeal for further 
development in February 2008.

The veteran's representative submitted additional pertinent 
evidence in March 2008, accompanied by a signed, written 
waiver of the veteran's right to have this evidence 
considered by the agency of original jurisdiction.


FINDING OF FACT

Coronary artery disease was not present within one year 
following the veteran's separation from active duty, and 
coronary artery disease is not etiologically related to 
service.






CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice concerning the disability-rating and effective-date 
elements of the claim, by letter mailed in August 2006, prior 
to the initial adjudication of the claim.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded a VA medical 
examination.  Neither the veteran nor his representative has 
identified any other evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
arteriosclerosis to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his coronary artery disease was 
incurred during his active duty service.  Service medical 
records dated in May 1954 and March 1955 note the veteran's 
complaints of chest pains.  The service medical records are 
otherwise devoid of evidence of heart disease.  The report of 
the December 1955 examination for separation shows that the 
veteran's heart was found to be normal.  

Although the post-service medical evidence of record shows 
that the veteran currently has coronary artery disease, there 
is no medical evidence showing that he was found to have this 
disorder until decades following his discharge from service 
and the veteran acknowledges that he first received treatment 
for heart disease approximately 30 years following his 
discharge from service.

The record contains three private medical nexus opinions 
pertinent to the issue on appeal.  The first, a July 2006 
letter by G.E.M., M.D., submitted by the veteran, states that 
it cannot be determined with any degree of statistical 
medical accuracy whether the veteran's in-service symptoms 
were related to his coronary artery disease.  The second, a 
letter by J.N.C., M.D., received in January 2008, opined 
based on a review of the veteran's service medical records 
that his current heart condition is as likely as not related 
to military service.  The third, a March 2008 letter by Dr. 
G.E.M., submitted by the veteran's representative, opined 
based on a review of service medical records that the 
veteran's current heart condition is at least as likely as 
not possibly related to atherosclerotic plaque streaking 
which could have developed during his military service. 

The veteran was afforded a VA examination to determine the 
etiology of his coronary artery disease in March 2008.  The 
examination report was signed by an ARNP [Advanced Registered 
Nurse Practitioner] (a Registered Nurse qualified to function 
independently) and co-signed by an M.D.  The examiner 
reviewed the claims file in conjunction with the examination.  
Specifically, the examiner conducted a comprehensive review 
of the veteran's service medical records as well as post-
service private and VA medical records, the key details of 
which are painstakingly reported in the examination report.  
The veteran's current complaints and symptoms (e.g., cardiac 
symptoms of angina, dyspnea, and fatigue) and information 
about his ongoing treatment were noted in detail, as was 
information about his current daily activities insofar as it 
related to the claimed disorder.  A physical examination of 
the veteran was conducted and an echocardiogram administered.  
The examiner diagnosed coronary artery disease.

The March 2008 VA examiner assigned a zero percent likelihood 
to the probability that the veteran's coronary artery disease 
was caused by his military service.  The examiner noted that 
the veteran was not diagnosed with coronary artery disease in 
service when he had chest pain, and that the veteran was not 
diagnosed with coronary artery disease within twelve months 
of leaving the service.  In explaining the lack of causal 
connection between military service and the veteran's 
coronary artery disease, the examiner cited a service medical 
record dated on March 17, 1955, which had mentioned chest 
pain that was aggravated by positional changes.  The 
aggravation of chest pain by positional changes, the examiner 
wrote, is not consistent with angina.  The examiner also 
cited the aforementioned service medical record's note that 
the complaints seemed muscular in origin and negative EKG 
[electrocardiogram] and X-ray studies taken at the time to 
conclude that there was no evidence of heart disease present.  
The examiner also addressed an undated service medical record 
that noted the veteran's pain with motion or respiration, 
writing that the aggravation of chest pain by motion and 
respiration is not consistent with angina.  The examiner also 
related her view that a March 15, 1955, service medical 
record's impression of chest pain probably did not indicate 
any heart disease present.  The examiner reiterated the fact 
that the coronary artery disease on the veteran's own report 
was not found until 30 years after leaving service.  She 
concluded by restating her opinion that the veteran's 
complaints of chest pain in service were not early 
manifestations of coronary artery disease.

The Board finds the March 2008 VA examiner's report more 
persuasive than the private medical opinion letters 
supporting the veteran's claim.  First, although Drs. J.N.C. 
and G.E.M. reviewed service medical records as well, the VA 
examiner not only reviewed service medical records but also 
wrote a detailed, point-by-point analysis explaining why the 
service medical records in fact do not support a claim of 
service incurrence for the veteran's coronary artery disease.  
Second, Dr. J.N.C. simply stated an opinion without providing 
any rationale or support for the opinion.  On the contrary, 
the VA examiner's negative nexus opinion was closely reasoned 
and cited specific medical facts.  Third, Dr. G.E.M. 
neglected to suggest why he had changed his opinion, which 
had been skeptical about attributing any relationship between 
in-service symptoms and coronary artery disease in July 2006.  
Fourth, Dr. G.E.M.'s March 2008 opinion is speculative in 
nature.  Indeed, although he used the terminology "at least 
as likely as not," he qualified his opinion by saying that 
that the veteran's current heart condition was "possibly 
related" to atherosclerotic plaque streaking which "could 
have" developed during his military service.  The Court has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for coronary artery disease 
is denied.




__________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


